t c summary opinion united_states tax_court joseph r and diana k trudel petitioners v commissioner of internal revenue respondent docket no 4238-01s filed date joseph r trudel pro_se andrew r moore for respondent wolfe special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the year in issue and all rule references are to the - - tax_court rules_of_practice and procedure some of the facts have been stipulated and are so found petitioners resided in sunnyvale california when the petition was filed references to petitioner are to joseph r trudel respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issues for decision are whether petitioner’s writing and handyman activities during were engaged in for profit within the meaning of sec_183 and whether petitioners are entitled to a deduction for self- employed health insurance expenses under sec_162 background petitioner has been employed as a computer programmer and has worked in consumer affairs as an investigator of consumer complaints at a state attorney general’s office during the year in issue petitioner worked for about months at coast personnel services petitioner has also engaged in a series of writing activities and handyman landscaping and gardening activities handyman activities that are the subject of this case writing activity petitioner became interested in writing while attending grossmont college in the early 1980s he joined the staff of the college newspaper and contributed articles as a staff writer in petitioner founded a consumer newsletter that he named san diego scope the newsletter which was published six times each year addressed various consumer-related issues such as rental housing local automobile repair services and restaurant reviews after approximately months of operation the newsletter had subscribers who each paid dollar_figure for an annual subscription the newsletter never generated any significant revenue and petitioner discontinued publication after only a few years petitioner was employed as a computer programmer throughout the time he published the newsletter after terminating publication of his newsletter petitioner began contributing occasional film and theater reviews to local newspapers the newspapers paid him dollar_figure per article petitioner also claims that he made use of his writing ability in various employments over the years during the summer of petitioner and his wife took an 8-week road trip from california to the east coast and back petitioner claims that they took the trip so that he could write a series of articles about various civil war sites his alleged target audience was people who were interested in both traveling and the civil war during the trip petitioner visited civil war sites and conducted several interviews petitioner wrote seven to 5-page articles that he submitted to national magazines including the national geographic aaa magazine via magazine and travel leisure petitioner failed to arrange publication of any of his articles petitioner had no gross_receipts from his writing activity during and has never received any compensation_for - the articles he wrote during his trip in handyman activity in or petitioner began performing various handyman services for compensation petitioner’s business card bears the caption home services and advertises that petitioner performs window washing landscaping gardening trash removal planting and yard work tax_return on the schedule c profit or loss from business of their federal_income_tax return petitioners grouped petitioner’s writing activity and his handyman activity as a single business gardening service travel writer they reported the following items on their schedule c income gross_receipts -- cost_of_goods_sold --- gross_income dollar_figure expenses advertising dollar_figure office expense repairs and maintenance supplie sec_146 taxes and licenses travel meals and entertainment ’ big_number utilitie sec_120 other expenses big_number total expenses big_number tentative loss net loss’ -- all of the reported gross_income derived from petitioner’s handyman activity petitioners reported meals and entertainment_expenses of dollar_figure but pursuant to sec_274 claimed a deduction for only dollar_figure of such expenses the other expenses consisted of business publication expenses of dollar_figure and automobile expenses of dollar_figure the automobile expenses were based on big_number miles of travel for business purposes multiplied by the standard mileage rate of dollar_figure5 per mile petitioners mistakenly did not make an entry on the return line for net_loss because petitioners did not report any expenses under sec_280a for business use at their home their net_loss is equal to their tentative loss of dollar_figure on their federal_income_tax return petitioners also claimed a deduction of dollar_figure for self-employed health insurance expenses in the notice_of_deficiency respondent disallowed all of the expenses that petitioners reported in connection with their schedule c activities on the grounds that they had not engaged in these activities for profit respondent also determined that petitioners were not entitled to deduct any amount_paid for the costs of self-employed health insurance discussion i activity_not_engaged_in_for_profit sec_183 provides that if an activity engaged in by an individual is not engaged in for profit no deduction attributable to such activity shall be allowed except as provided in sec_183 in the case of an activity_not_engaged_in_for_profit sec_183 allows deductions for expenses that would be allowable without regard to whether the activity 1s engaged in for profit sec_183 allows a deduction for expenses that would be deductible only if the activity were engaged in for profit but only to the extent that -- - the gross_income derived from the activity exceeds the deductions allowed by sec_183 b an activity_not_engaged_in_for_profit means any activity other than one for which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 sec_183 sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in the case of an individual sec_212 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income to deduct the expenses of an activity under either sec_162 or sec_212 a taxpayer must show that he engaged in the activity with an actual and honest objective of making a profit 90_tc_74 83_tc_79 sec_1_183-2 income_tax regs although a reasonable expectation of profit is not required the taxpayer’s profit objective must be bona_fide 85_tc_557 72_tc_411 affd without published opinion 647_f2d_170 9th cir whether a taxpayer has an actual and honest profit objective is a question of fact to be resolved from all the relevant facts and - jj - circumstances 84_tc_227 affd without published opinion 782_f2d_1027 3d cir sec_1_183-2 income_tax regs greater weight is given to objective facts than to a taxpayer’s statement of intent blliott v commissioner supra pincite sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs provides the following nonexclusive list of factors which normally should be considered in determining whether an activity is engaged in for profit the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation no single factor nor the existence of even a majority of the factors is controlling but rather it is an evaluation of all the facts and circumstances in the case taken as a whole which is determinative although petitioners reported the writing activity and the handyman activity as a single business on their schedule c we conclude that they are two distinct activities and must be - - analyzed separately for purposes of sec_183 see abbene v commissioner tcmemo_1998_330 sec_1_183-1 income_tax regs a handyman activity petitioner began the handyman activity in or with respect to this activity during petitioners reported on their schedule c gross_income of dollar_figure and total expenses of approximately dollar_figure on schedule c petitioner did not allocate his expenses between the handyman activity and the writing activity nevertheless the record indicates that expenses for supplies dollar_figure advertising dollar_figure business license dollar_figure building materials dollar_figure and repairs and maintenance dollar_figure may properly be allocated to the handyman activity petitioners’ summary of expenses indicates that miles were driven in connection with the handyman activity conseguently expenses of dollar_figure multiplied by dollar_figure5 were attributable to automobile mileage expenses of the handyman activity the automobile mileage expenses of this activity amounted to more than half of petitioner’s gross_receipts from this activity at trial when questioned as to why the gross_receipts of his handyman activity including landscaping and gardening services were only dollar_figure for the entire year petitioner replied that’s just the seasonal nature of the business petitioner also attributed the modest amount of gross_receipts to his --- - preoccupation with other activities during including his month stint working as an independent_contractor for coast personnel services and his 8-week trip to the east coast these excuses for petitioner’s failure to receive income from the handyman and landscaping activity simply are not credible given the relative simplicity of the activity and the fact that petitioner has conducted it for several years there is no plausible explanation why petitioner’s total expenses are three times his gross_receipts if he was truly engaged in the activity for profit on this record we conclude that petitioner’s handyman activity during was not engaged in for profit within the meaning of sec_183 consequently deductions from the handyman activity are limited to the dollar_figure income reported from that activity b writing activity petitioner’s writing activity is concerned entirely with an 8-week cross-country trip he took with his wife in the spring and summer of petitioner claims that he is a professional writer planned this trip to conduct research for a series of travel articles particularly concerning the civil war and kept receipts and records showing his expenses of more than dollar_figure petitioner is not trained as a professional writer prior to he had dabbled at writing by preparing film and theater reviews and submitting them to local newspapers for publication he was paid dollar_figure for each of these occasional pieces petitioner -- - has no training as a historian and no expertise concerning the civil war petitioner made no advance arrangements to profit from his proposed writings during the summer travel he did not employ a literary agent or contact publishers or magazines in advance instead during the trip he prepared a series of pieces apparently written quickly since they are replete with spelling and punctuation errors and then submitted the unsolicited articles to national magazines such as the national geographic all the articles were rejected some with the explanation that the publication did not accept unsolicited material petitioner did not receive any revenue at all from his writing with respect to his travels in petitioner does not have background or training as a writer or historian he did not prepare for the activity in issue ina businesslike way he did not spend substantial time preparing or marketing the writing he has never supported himself by his writing and has no history of success in professional writing activities the activity resulted in no income and substantial expenses although petitioners are not wealthy people they have income from wages during the year in issue petitioners reported wages of dollar_figure and unemployment_compensation of dollar_figure they claimed tax benefits by offsetting a loss of dollar_figure from their schedule c activities against their income from other sources petitioner agrees that there were personal and recreational benefits to the cross-country travel the record clearly shows that the travel was a vacation trip petitioner enjoys writing and does so without regard to profit or loss we conclude that during the year in issue petitioner’s writing activity was not engaged in for profit within the meaning of sec_183 conclusion the filing of a schedule c was an afterthought to petitioners petitioner admits that he had never filed a schedule c prior to the year in issue and that the reason he decided to file a schedule c for the year in issue was so that he could deduct the travel_expenses from his trip because petitioner’s writing and handyman activities were not engaged in for profit petitioners may not deduct the expenses of the activities under either sec_162 or sec_212 rather their deductions are limited to those allowed by sec_183 sec_183 allows petitioners to offset expenses against any income generated by an activity despite the fact that the activity is not an activity engaged in for profit on their schedule c for petitioners claimed gross_income of dollar_figure and total expenses of dollar_figure accordingly dollar_figure of petitioners’ expenses are not deductible in the notice_of_deficiency respondent disallowed petitioners’ total expenses of dollar_figure instead of disallowing only the dollar_figure that petitioners deducted as a busine sec_1oss il health insurance deduction we next consider whether petitioners are entitled to deduct self-employed health insurance expenses of dollar_figure sec_162 permits a self-employed_individual to deduct percent of the amount_paid during the taxable_year for insurance which constitutes medical_care for the taxpayer his spouse and dependents the deduction however may not exceed the taxpayer’s earned_income within the meaning of sec_401 c derived by the taxpayer from the trade_or_business with respect to which the plan providing the medical_care coverage is established sec_162 a the term earned_income is defined by sec_401 in part as the net_earnings_from_self-employment as defined in sec_1402 sec_401 c a sec_1402 in turn defines net_earnings_from_self-employment as relevant to this case as the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business because petitioners did not have net_earnings from self- employment within the meaning of sec_1402 they did not have earned_income within the meaning of sec_401 and consequently are not entitled to a deduction for self-employed health insurance expenses for the year in issue pursuant to sec_162 a reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
